[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             JAN 27, 2011
                             No. 10-11990
                                                              JOHN LEY
                         Non-Argument Calendar                  CLERK


               D. C. Docket No. 4:06-cv-00013-WTM-GRS

LIBERTY MUTUAL INSURANCE COMPANY,

                                                 Plaintiff-Appellee,

                                  versus

EASTERN PERSONNEL SERVICES, INC.,
PAUL DAY, d.b.a. EASTERN PERSONNEL
SERVICES, INC., individually,

                                                 Defendants-Appellants,




                Appeal from the United States District Court
                   for the Southern District of Georgia


                            (January 27, 2011)

Before DUBINA, Chief Judge, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      This is an appeal from a judgment entered in favor of plaintiff-appellee,

Liberty Mutual Insurance Company (“Liberty Mutual”) and against defendants-

appellants, Eastern Personnel Services, Inc., Paul Day, d/b/a Eastern Personnel

Services, Inc., and Paul Day, individually (“Eastern Personnel”) after a bench trial.

The case involves a claim for unpaid workers’ compensation insurance premiums

allegedly owed to Liberty Mutual by Eastern Personnel, pursuant to a workers’

compensation policy issued to Eastern Personnel. Liberty Mutual also claims that

the president and sole shareholder of Eastern Personnel, Paul Day (“Day”),

negligently misrepresented information upon which Liberty Mutual relied to its

detriment in issuing the policy to Eastern Personnel and in determining, prior to

litigation, the premium due for the policy in question.

      After conducting a bench trial, the district court issued a twelve-page

memorandum opinion finding Eastern Personnel and Day jointly liable to Liberty

Mutual for $427,160.62 in unpaid premiums. The district court entered judgment

accordingly, and defendants then perfected this appeal.

      We review findings of fact made by district courts under the clearly

erroneous standard and conclusions of law de novo. Thomas v. Bryant, 614 F.3d

1288, 1303 (11th Cir. 2010).




                                          2
      After reviewing the record and reading the parties’ briefs, we affirm the

judgment entered in favor of Liberty Mutual based on the district court’s well-

reasoned opinion filed on March 31, 2010.

      AFFIRMED.




                                         3